 



Exhibit 10.16
PATRIOT COAL CORPORATION
SUPPLEMENTAL 401(k) RETIREMENT PLAN
          WHEREAS, Patriot Coal Corporation (“Company”) desires to adopt the
Patriot Coal Corporation Supplemental 401(k) Retirement Plan (“Plan”) for the
benefit of a select group of management or highly compensated employees of the
Company and its subsidiaries or affiliates, within the meaning of the Employee
Retirement Income Security Act of 1974, as amended, whose benefits under the
Patriot Coal Corporation 401(k) Retirement Plan are limited by the provisions of
Section 401(a)(17) or 415 of the Internal Revenue Code of 1986, as amended
(“Code”);
          NOW, THEREFORE, effective November 1, 2007, the Plan is hereby adopted
to read as follows:

 



--------------------------------------------------------------------------------



 



PATRIOT COAL CORPORATION
SUPPLEMENTAL 401(k) RETIREMENT PLAN
TABLE OF CONTENTS

              PAGE
SECTION 1 — NAME OF PLAN
    1  
 
       
SECTION 2 — DEFINITIONS
    2  
 
       
2.1. Basic Plan
    2  
2.2. Board
    2  
2.3. Code
    2  
2.4. Committee
    2  
2.5. Company
    2  
2.6. Compensation
    2  
2.7. Controlled Group
    2  
2.8. Employee
    2  
2.9. Employer
    2  
2.10. Normal Retirement Date
    3  
2.11. Participant
    3  
2.12. Plan Administrator
    3  
2.13. Plan Year
    3  
2.14. Pro-Rated Salary
    3  
2.15. Valuation Date
    3  
2.16. Years of Service
    3  
 
       
SECTION 3 — ELIGIBILITY
    4  
 
       
3.1. Prior Participants
    4  
3.1. New Participants
    4  
3.3. Cessation Of Participation
    5  
 
       
SECTION 4 – CREDITS
    6  
 
       
4.1. Deferral Credits
    6  
4.2. Employer Matching Credits
    6  
4.3. Performance Credits
    6  
4.4. Elections
    7  
 
       
SECTION 5 — ALLOCATION
    9  
 
       
5.1. Establishment Of Accounts
    9  
5.2. Crediting Earnings Or Losses
    9  
5.3. Source of Payments
    9  

 



--------------------------------------------------------------------------------



 



              PAGE
SECTION 6 — INVESTMENT OF ACCOUNTS
    10  
 
       
6.1. Investment Funds
    10  
6.2. Participant’s Selection Of Investment Fund
    10  
6.3. Transfers Between Investment Funds
    10  
6.4. Investments and Charges
    10  
 
       
SECTION 7 — DISTRIBUTIONS AT RETIREMENT
    11  
 
       
7.1. Normal Retirement Distributions
    11  
 
       
SECTION 8 — DISTRIBUTIONS AT TERMINATION OF EMPLOYMENT (VESTING)
    12  
 
       
8.1. Distributions Upon Termination Of Employment
    12  
8.2. Determination Of Vested Portion
    12  
8.3. Forfeitures
    12  
 
       
SECTION 9 — DISTRIBUTIONS AT DEATH
    14  
 
       
9.1. Distributions Upon Death
    14  
9.2. Designation Of Beneficiary
    14  
9.3. Beneficiary Not Designated
    14  
 
       
SECTION 10 — ADMINISTRATION
    15  
 
       
10.1. Plan Administrator
    13  
10.2. Construction
    13  
10.3. Delegation By The Plan Administrator
    13  
10.4. Records Of The Plan Administrator
    13  
10.5. Committee
    13  
10.6. Decisions ByThe Committee
    14  
10.7. Meetings Of The Committee
    14  
10.8. Expenses
    14  
 
       
SECTION 11 — CLAIM PROCEDURE
    17  
 
       
11.1. Claim
    17  
11.2. Claim Decision
    17  
11.3. Request For Review
    17  
11.4. Review Of Decision
    18  
 
       
SECTION 12 — AMENDMENT AND TERMINATION
    20  
 
       
12.1. Amendment
    20  
12.2. Termination; Discontinuance Of Credits
    20  
 
       
SECTION 13 — MISCELLANEOUS
    21  
 
       
13.1. Participants’ Rights
    21  
13.2. Spendthrift Clause
    21  
13.3. Delegation Of Authority By Employer
    21  
13.4. Distributions To Minors
    21  
13.5. Construction Of Plan
    21  
13.6. Gender, Number And Headings
    21  
13.7. Separability Of Provisions
    22  
13.8. Service Of Process
    22  

ii



--------------------------------------------------------------------------------



 



PATRIOT COAL CORPORATION
SUPPLEMENTAL 401(k) RETIREMENT PLAN
SECTION 1 — NAME OF PLAN
          This Plan shall be known as the “Patriot Coal Corporation Supplemental
401(k) Retirement Plan.”

 



--------------------------------------------------------------------------------



 



SECTION 2 — DEFINITIONS
     2.1. Basic Plan.
           “Basic Plan” means the Patriot Coal Corporation 401(k) Retirement
Plan.
     2.2. Board.
           “Board” means the board of directors of the Company or of any
successor by merger, purchase or otherwise.
     2.3. Code.
          “Code” means the Internal Revenue Code of 1986, as amended.
     2.4. Committee.
          “Committee” means the Committee appointed pursuant to Section 10.5.
     2.5. Company.
          “Company” means Patriot Coal Corporation.
     2.6. Compensation.
          “Compensation” means base pay plus overtime received on or after
November 1, 2007 by an Employee during the Plan Year for services rendered with
respect to the Employer. Such amount shall include all amounts contributed to a
cafeteria plan which meets the requirements of Section 125 of the Code. Such
amount shall not include Employer credits under this Plan or Employer
contributions or benefits under any plan qualified under Section 401 of the
Code, awards under the incentive compensation plan or any similar incentive
plans, payments under any savings plan, any special allowance for foreign
service, or any payment during long-term disability.
     2.7. Controlled Group.
          “Controlled Group” means the Company and all other entities required
to be aggregated with the Company under Sections 414(b), (c), or (m) of the Code
or regulations issued pursuant to Section 414(o) of the Code.
     2.8. Employee.
          “Employee” means any person who is classified by the Employer as an
employee.
     2.9. Employer.
          “Employer” means the Company or any other member of the Controlled
Group which has, with the consent of the Board, adopted the Plan, as set forth
on Exhibit A, as amended from time to time.

2



--------------------------------------------------------------------------------



 



     2.10. Normal Retirement Date.
          “Normal Retirement Date” means the date on which a Participant
terminates his or her employment with the Employer (except by death) provided
such date is on or after (a) his attainment of age 62.
     2.11. Participant.
          “Participant” means an Employee who has satisfied the eligibility
requirements of Section 3 and who has not become a former Participant under
Section 3.3.
     2.12. Plan Administrator.
          “Plan Administrator” means Patriot Coal Corporation.
     2.13. Plan Year.
           “Plan Year” means the 12-month period commencing on January 1 and
ending on December 31.
     2.14. Pro-Rated Salary.
     “Pro-Rated Salary” means:
     (a) in the case of a Participant compensated on a salaried basis, such
Participant’s base salary determined as of the last day of the Employer’s fiscal
year; or
     (b) in the case of a Participant compensated on an hourly basis, the
product of such Participant’s hourly rate determined as of the last day of the
Employer’s fiscal year multiplied by 2,080;
multiplied by a fraction, the numerator of which is the number of days on which
the Participant was an Employee under the Basic Plan, as defined therein, during
such fiscal year (including, for the fiscal year ending December 31, 2007, the
number of days on which the Participant was an Employee as defined in the
Peabody Investments Corp. Employee Retirement Account during the period from
January 1, 2007 through October 31, 2007), and the denominator of which is 365
(or, in a leap year, 366). For purposes of this calculation only, a person shall
not be considered an “Employee” during any period during which he or she is
(a) on salary continuance for disability, (b) receiving accrued vacation or
other similar amounts following retirement under the Employer’s retirement
program, (c) on a leave of absence described in Section 13.3 of the Basic Plan.
     2.15. Valuation Date.
          “Valuation Date” means any business day the New York Stock Exchange is
open for trading.
     2.16. Years of Service.
          “Years of Service” means years of service as credited under the Basic
Plan.

3



--------------------------------------------------------------------------------



 



SECTION 3 — ELIGIBILITY
     3.1. Prior Participants.
          For the Plan Year ending December 31, 2007, each person who was a
Participant in the Peabody Investments Corp. Supplemental Employee Retirement
Account on October 31, 2007 and is an Employee on November 1, 2007 shall become
a Participant on November 1, 2007.
     3.2. New Participants.
          With respect to any Plan Year beginning after December 31, 2007
(hereinafter referred to in this Section 3.2 as the “current Plan Year”):
     (a) each Employee (1) who is a member of a select group of management or
highly compensated employees of the Employer, within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (2) who is
eligible to participate in the Basic Plan, and (3) whose Compensation for the
Plan Year immediately preceding the current Plan Year (including, for purposes
of determining eligibility for the Plan Year beginning January 1, 2008,
Compensation as determined under the Peabody Investments Corp. Supplemental
Employee Retirement Account during the period from January 1, 2007 through
October 31, 2007) exceeded the limit under Section 401(a)(17) of the Code in
effect for the current Plan Year (or, in the case of a newly hired Employee who
commences employment with the Employer during the current Plan Year, whose
Compensation for the current Plan Year is anticipated to exceed such limit),
shall be eligible:
     (i) to elect to defer his or her Compensation in accordance with
Section 4.1; and
     (ii) for Employer matching credits under Section 4.2 and performance
credits under Section 4.3;
     for the current Plan Year;
     (b) any other Employee who is eligible for an allocation of the Performance
Contribution under the Basic Plan, as defined therein, for the current Plan Year
which exceeds the limit under Section 415 of the Code or whose Compensation for
the current Plan Year exceeds the limit under Section 401(a)(17) of the Code in
effect for the current Plan Year shall be eligible for performance credits under
Section 4.3; or
     (c) any Employee (1) who is a member of a select group of management or
highly compensated employees of the Employer, within the meaning of ERISA, and
(2) who is employed at the level of Director or above and is eligible for a
long-term incentive plan maintained by the Company or a member of the Controlled
Group, shall be eligible for discretionary credits under Section 4.4; provided
however, that nothing in this Section 3.2(c) or elsewhere in the Plan shall
constitute or be construed as a guarantee that any such Employee shall have
discretionary credits credited to his or her account for any Plan Year.

4



--------------------------------------------------------------------------------



 



     3.3. Cessation Of Participation.
          A person shall cease to be a Participant and shall become a former
Participant when he or she
          (a) has ceased to be employed by the Employer, and
          (b) has no undistributed account balances under the Plan;
provided, however, that an Employee shall not be eligible for credits under
Section 4 for any Plan Year with respect to which the Employee does not satisfy
the applicable requirements of Section 3.1.

5



--------------------------------------------------------------------------------



 



SECTION 4 — CREDITS
     4.1. Deferral Credits.
          A Participant may elect to have from 1% to 60% of his or her
Compensation deferred and credited by the Employer to the Plan to the extent
such amount (1) exceeds the amount of Compensation which the Participant was
entitled to contribute to the Basic Plan under the limits of Sections 401(a)(17)
of the Code, or (2) would exceed the amount of Compensation which the
Participant would be entitled to contribute to the Basic Plan under the limits
of Section 415 of the Code, determined on the basis of the Participant’s
elections in effect under the Basic Plan on the first day of the Plan Year and
without regard to any changes in such elections on or after the first day of
such Plan Year (or, in the case of a newly hired Participant who commences
employment with the Employer during a Plan Year, the day such Participant makes
his or her election with respect to such Plan Year). Each Participant shall
elect in accordance with the rules and procedures established by the Plan
Administrator in increments of 1% the percentage of his or her Compensation
under this Section to be credited to his or her account as described under 5.1.
Any such election under the Peabody Investments Corp. Supplemental Employee
Retirement Account by a Participant described in Section 3.1 in effect
immediately prior to November 1, 2007 (including an election of 0%) shall be
deemed to have been made, and shall be effective, under this Section 4.1. Any
amounts described in this Section 4.1 shall be credited to the Plan as of the
date the Participants’ contributions to the Basic Plan would be paid to the
trustee.
     4.2. Employer Matching Credits.
          The Employer will credit to the Plan an amount equal to 100% of the
first 6% of his or her Compensation that the Participant elects to have deferred
and credited to the Plan under Section 4.1.
     4.3. Performance Credits.
          In addition to any amounts credited to the Plan by the Employer
pursuant to Section 4.2, the Employer will credit an additional amount if the
Employer meets or exceeds certain performance targets established by the Board
on an annual basis. If the maximum performance target established by the Board
for the Employer’s fiscal year is met or exceeded, the Employer will credit to
the Plan on behalf of each Participant described in Section 3.2(a) or (b) (or,
for the Plan Year ending December 31, 2007, Participants described in
Section 3.1 who were described in Section 3.1(a) or (b) of the Peabody
Investments Corp. Supplemental Employee Retirement Account immediately prior to
November 1, 2007) who is employed on the last day of such fiscal year an amount
equal to 4% of the Participant’s Pro-Rated Salary to the extent such amount
exceeds the amount of Pro-Rated Salary which the Participant was entitled to
have the Employer contribute on his or her behalf to the Basic Plan, if any,
under the limits of Sections 401(a)(17) and 415 of the Code. If the Employer
meets the minimum performance target established by the Board for the Employer’s
fiscal year but does not meet the maximum performance target, the Employer will
credit to the Plan on behalf of each eligible Participant who is employed on the
last day of such fiscal year a percentage of such Participant’s Pro-Rated Salary
to be determined by the Board (which percentage shall be less than 4% of the
Participant’s Pro-Rated Salary) based on the Employer’s overall performance in
relation to the maximum and minimum performance target ranges to the extent such
amount exceeds the

6



--------------------------------------------------------------------------------



 



amount of Pro-Rated Salary which the Participant was entitled to have the
Employer contribute on his or her behalf to the Basic Plan, if any, under the
limits of, Sections 401(a)(17) and 415 of the Code. Any amounts described in
this Section 4.3 shall be credited to the Plan as soon as practicable following
the determination of whether the Employer has met or exceeded the applicable
performance targets. Notwithstanding the foregoing, (i) if the Employer does not
meet the minimum performance target established by the Board for the Employer’s
fiscal year, the Board may, in its sole discretion, authorize the Employer to
credit to the Plan on behalf of each eligible Participant who is employed on the
last day of such fiscal year a percentage of such Participant’s Pro-Rated Salary
determined by the Board to the extent such amount exceeds the amount of
Pro-Rated Salary which the Participant was entitled to have the Employer
contribute on his or her behalf to the Basic Plan, if any, under the limits of
Sections 401(a)(17) and 415 of the Code; (ii) if the Employer exceeds the
maximum performance target established by the Board for the Employer’s fiscal
year, the Board may, in its sole discretion, authorize the Employer to credit to
the Plan on behalf of each eligible Participant who is employed on the last day
of such fiscal year an additional percentage of such Participant’s Pro-Rated
Salary determined by the Board to the extent such amount exceeds the amount of
Pro-Rated Salary which the Participant was entitled to have the Employer
contribute on his or her behalf to the Basic Plan, if any, under the limits of
Sections 401(a)(17) and 415 of the Code; and (iii) in lieu of any credit
otherwise determined under this Section 4.3, for the fiscal year ending
December 31, 2007, the Employer shall credit to the Plan on behalf of each
eligible Participant who is employed on the last day of such fiscal year such
amount, if any, that is equal to that uniform percentage of such eligible
Participant’s Pro-Rated Salary as was determined under Section 4.5(iii) of the
Basic Plan for such fiscal year to the extent such eligible Participant’s
Pro-Rated Salary exceeded the limit of Section 401(a)(17) of the Code or would
have caused the contribution allocated to such eligible Participant under
Section 4.5(iii) of the Basic Plan for such fiscal year to exceed the limits of
Section 415 of the Code.
     4.4. Discretionary Credits.
          For any Plan Year, the Employer may credit to the Plan for one or more
Participants described in Section 3.2(c) an amount determined by the Employer in
its sole discretion for each such Participant. Nothing herein shall require the
Employer to credit (i) any such amount for any Plan Year, (ii) the same amount,
either as a dollar amount or a percentage of Compensation, for all such
Participants, or (iii) any amount for any particular Participant. The fact that
a Participant is credited with an amount under this Section 4.4 for any Plan
Year shall not entitle that Participant to be credited with any such amount for
any subsequent Plan Year.
     4.5. Elections.
          Each election by a Participant under Section 4.1 for a Plan Year must
be made prior to the beginning of the Plan Year in accordance with the rules and
procedures established by the Plan Administrator; provided, however, that in the
case of a newly hired Participant who commences employment with the Employer
during a Plan Year, such election may be made within 30 days after the
Participant commences such employment. Any such election shall be effective and
irrevocable for such Plan Year (or, in the case of a newly hired Participant,
for the portion of the Plan Year following such election), and shall remain in
effect for subsequent Plan Years in which the Participant continues to satisfy
the requirements of Section 3.2 unless the Participant makes a new election with
respect to any such Plan Year in accordance with this Section 4.5.

7



--------------------------------------------------------------------------------



 



SECTION 5 — ALLOCATION
     5.1. Establishment Of Accounts.
          The Plan Administrator shall establish and maintain for each
Participant a Pre-Tax Matched Account, a Pre-Tax Unmatched Account, a Company
Pre-Tax Matching Account, a Performance Credit Account and a Discretionary
Account. All amounts by which an Employee elects to have his or her salary
deferred under Section 4.1 up to the applicable percentage of Compensation set
forth in Section 4.2 shall be credited to his or her Pre-Tax Matched Account,
all amounts by which an Employee elects to have his or her salary deferred under
Section 4.1 in excess of the applicable percentage set forth in Section 4.2
shall be credited to his or her Pre-Tax Unmatched Account, all Employer credits
under Section 4.2 shall be credited to his or her Company Pre-Tax Matching
Account, all Employer credits under Section 4.3 shall be credited to his or her
Performance Credit Account and all Employer credits under Section 4.4 shall be
credited to his or her Discretionary Account.
     5.2. Crediting Earnings Or Losses.
          All earnings or losses shall be based on appreciation or depreciation
in the fair market value of the investment funds in which the Participant is
deemed to have invested his or her accounts under Section 6 and shall be
credited to accounts based on account balances on each Valuation Date.
     5.3 Source of Payments.
          Notwithstanding anything herein to the contrary, the payments to any
Participant or beneficiary under the Plan shall be made from assets which shall
continue, for all purposes, to be a part of the general, unrestricted assets of
the Employer; no person shall have any interest in any such assets by virtue of
the provisions of this Plan. The Employer’s obligation hereunder shall be an
unfunded and unsecured promise to pay money in the future. To the extent that
any person acquires a right to receive payments from the Employer under the
provisions of this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Employer; no such person shall have nor
acquire any legal or equitable right, interest or claim in or to any property or
assets of the Employer.
          In the event that, in its discretion, the Employer purchases an
insurance policy or policies insuring the life of any Participant (or any other
property) to allow the Employer to recover the cost of providing benefits, in
whole or in part, hereunder, neither the Participant nor any beneficiary
hereunder shall have any rights whatsoever therein or in the proceeds therefrom.
The Employer shall be the sole owner and beneficiary of any such insurance
policy or other property and shall possess and may exercise all incidents of
ownership therein. No such policy, policies or other property shall be held in
any trust for the Participants, any beneficiary or any other person nor as
collateral security for any obligation of the Employer hereunder.

8



--------------------------------------------------------------------------------



 



SECTION 6 — EARNINGS ON ACCOUNTS
     6.1. Investment Funds.
          A Participant may elect to have earnings or losses credited on all of
his or her accounts as if such accounts had been invested in such funds as are
made available from time to time under the Basic Plan, excluding the Patriot
Coal Corporation Stock Fund and the Peabody Energy Stock Fund.
     6.2. Participant’s Selection Of Investment Fund.
          Each Participant shall designate in 1% increments the percentages of
amounts credited to his or her accounts under Section 4 for such Plan Year which
are to be treated as if invested among the applicable investment funds. Such a
designation shall be made in accordance with the rules and procedures
established by the Plan Administrator. Any such designation shall continue in
effect for successive Plan Years unless changed in the same manner by the
Participant. If any Participant fails to designate investment funds under this
Section 6.2, amounts credited to his or her accounts under this Plan shall be
treated as if invested in the applicable investment funds designated by the
Participant for his or her contributions to the Basic Plan; provided, however,
that in the case of a Participant who has not made an election to contribute to
the Basic Plan, but for whom Employer credits under Section 4.3 or 4.4 have been
credited to the Participant’s Performance Credit Account or Discretionary
Account, or for whom any amount would be treated as if invested in the Patriot
Coal Corporation Stock Fund, such credits or amount will be treated as if
invested in the investment fund designated by the Committee under Section 8.2 of
the Basic Plan unless the Participant designates a different investment fund in
accordance with this Section 6.2 or makes a deemed transfer of such portion of
his or her accounts to a different investment fund in accordance with
Section 6.3.
     6.3. Deemed Transfers Between Investment Funds.
          A Participant may elect in accordance with the rules and procedures
established by the Plan Administrator to make a deemed transfer of all or any
portion of his or her accounts that is treated as if invested in an investment
fund by designating that such amount be treated as if subsequently invested in
any other investment fund.
     6.4 Investments and Charges.
          Nothing in this Section 6 shall require the Employer to actually
invest any amount credited to a Participant’s accounts in accordance with the
Participant’s election; provided, however, that if the Employer in its sole
discretion does make any such investment in order to assist it in the meeting of
its liabilities under the Plan, the Participant’s accounts shall be reduced for
any charges imposed by the applicable investment fund.

9



--------------------------------------------------------------------------------



 



SECTION 7 — DISTRIBUTIONS AT RETIREMENT
     7.1. Normal Retirement Distributions.
          Upon a Participant’s Normal Retirement Date, the Participant’s
accounts shall become fully vested (if not already fully vested) and shall be
distributed to him or her in a lump sum. Such distribution shall be made on the
later of:
     (a) the date which is six months after the Participant’s Normal Retirement
Date; and
     (b) January 31 of the calendar year immediately following the calendar year
in which the Participant’s Normal Retirement Date occurs;
or as soon as administratively feasible thereafter, but in no event later than
the last day of the calendar year in which the date on which such distribution
would be made in accordance with the foregoing occurs. A distribution hereunder
shall be based on the value of the Participant’s accounts as of the Valuation
Date as of which such distribution is being made.

10



--------------------------------------------------------------------------------



 



SECTION 8 — DISTRIBUTIONS AT TERMINATION OF EMPLOYMENT (VESTING)
     8.1. Distributions Upon Termination Of Employment.
          A Participant whose employment with the Employer is terminated prior
to the earlier of his or her death or Normal Retirement Date shall receive the
vested portion of his or her accounts in a lump sum. Such distribution shall be
made on the later of:
     (a) the date which is six months after the date of the Participant’s
termination of employment; and
     (b) January 31 of the calendar year immediately following the calendar year
in which the Participant’s termination of employment occurs;
or as soon as administratively feasible thereafter, but in no event later than
the last day of the calendar year in which the date on which such distribution
would be made in accordance with the foregoing occurs. A distribution hereunder
shall be based on the value of the Participant’s accounts as of the Valuation
Date as of which such distribution is being made.
     8.2. Determination Of Vested Portion.
     (a) A Participant’s Pre-Tax Matched Account. Pre-Tax Unmatched Account and
Performance Credit Account shall be 100% vested and nonforfeitable at all times.
     (b) The portion of a Participant’s Company Pre-Tax Matching Account which
shall be vested and nonforfeitable shall be determined in accordance with the
following schedule:

          Years of Service   Percentage of Account Vested
Less than 1
    0%
1
    20%
2
    40%
3
    60%
4
    80%
5 or more
    100%

     (c) The portion of a Participant’s Discretionary Account which shall be
vested and nonforfeitable shall be determined in accordance with a separate
agreement entered into with the Participant.
     (d) Notwithstanding any provision herein to the contrary, a Participant’s
accounts shall be 100% vested and nonforfeitable upon such Participant’s death
or Normal Retirement Date.
     8.3. Forfeitures.
          The nonvested portion of the Company Pre-Tax Matching Account and
Discretionary Account of a Participant whose employment with the Employer is
terminated prior to the earlier of his or her death or Normal Retirement Date
shall be forfeited immediately when such Participant has terminated employment.

11



--------------------------------------------------------------------------------



 



SECTION 9 — DISTRIBUTIONS AT DEATH
     9.1. Distributions Upon Death.
          Upon the death of a Participant while in the employment of the
Employer, the Participant’s accounts shall become fully vested (if not already
fully vested) and shall be distributed in a lump sum to his or her beneficiaries
in accordance with Sections 9.2 and 9.3. Upon the death of a Participant after
termination of his or her employment with the Employer but prior to distribution
under Section 7 or 8 being made, the vested portion of the Participant’s account
balances shall be distributed in a lump sum to his or her beneficiaries in
accordance with Sections 9.2 and 9.3. Such distribution shall be made 15 days
following the date of the Participant’s death or as soon as administratively
feasible thereafter, but in no event later than the last day of the calendar
year in which the date on which such distribution would be made in accordance
with the foregoing occurs or, if later the 15th day of the third calendar month
following such date. A distribution hereunder shall be based on the value of the
Participant’s accounts as of the Valuation Date as of which such distribution is
being made.
     9.2. Designation Of Beneficiary.
          Each Participant shall have the right to name and change primary and
contingent beneficiaries under the Plan in accordance with the rules and
procedures established by the Plan Administrator. Upon the death of the
Participant, the vested balance of his or her accounts shall be divided among
the primary or contingent beneficiaries designated by such Participant who
survive the Participant.
     9.3. Beneficiary Not Designated.
          In the event the Participant has either failed to designate a
beneficiary or no designated beneficiary survives him or her, the amounts
otherwise payable to a beneficiary under the provisions of this Section shall be
paid to the Participant’s surviving spouse or, if the Participant is not
survived by his or her spouse, to the Participant’s executor or administrator.

12



--------------------------------------------------------------------------------



 



SECTION 10 — ADMINISTRATION
     10.1 Plan Administrator.
          The Company shall be the Plan Administrator of the Plan within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and, except as otherwise specifically set forth herein, shall be
solely responsible for and have sole control of the operation and administration
of the Plan and the establishment of such procedures and processes as may be
necessary for the efficient operation and administration of the Plan.
     10.2 Construction.
          The Plan Administrator shall have the discretionary authority to
construe, interpret and administer all provisions of the Plan and to determine a
Participant’s eligibility for benefits on a uniform, non-discriminatory basis in
similar fact situations.
     10.3 Delegation By The Plan Administrator.
          The Plan Administrator may appoint such agents as it may deem
necessary for the effective exercise of its duties, and may, to the extent not
inconsistent herewith, delegate to such agents any powers and duties, both
ministerial and discretionary, as the Plan Administrator may deem expedient or
appropriate.
     10.4 Records Of The Plan Administrator.
          All acts and determinations of the Plan Administrator shall be duly
recorded, and all such records, together with such other documents as may be
necessary for the proper administration of the Plan, shall be preserved in the
custody of the Plan Administrator. Such records and documents shall at all times
be open for inspection and copying by any person designated by the Board.
     10.5 Committee.
          The Board shall appoint a Committee of one (1) or more persons who
shall serve without remuneration at the pleasure of the Board to review claims
determinations in accordance with Sections 11.3 and 11.4 and to perform such
other duties as may be delegated to it by the Plan Administrator. Upon death,
resignation, removal or inability of a member of the Committee to continue, the
Board shall appoint a successor. The Committee shall appoint its own Chairman
from among the regular members of the Committee and shall also appoint a
Secretary who may be, but need not be, a member of the Committee. The Chief
Executive Officer of the Company may appoint persons as alternate members for
designated regular members of the Committee for the sole and limited purpose of
acting in place of such regular member at a Committee meeting called under
Section 10.7 which such regular member is unable to attend. Alternate members
shall serve without remuneration at the pleasure of the Chief Executive Officer.
If, at any time, the Board has not appointed a Committee, or there is no
Committee, then the Plan Administrator shall exercise all of the duties,
responsibilities, powers and authorities given to the Committee.

13



--------------------------------------------------------------------------------



 



     10.6 Decisions By The Committee.
          A decision of the Committee may be made by a written document signed
by a majority of the members of the Committee or by majority vote at a meeting
of the Committee. The Secretary of the Committee shall keep all records of
meetings and of any action by the Committee and any and all other records
desired by the Committee. No member of the Committee shall make any decision or
take any action covering exclusively his or her own benefits under the Plan. All
such matters shall be decided by a majority of the remaining members of the
Committee or, in the event of inability to obtain a majority, by the Board.
     10.7 Meetings Of The Committee.
          The Committee shall hold meetings upon such notice, at such place or
places and at such times as the Committee may determine. Meetings may be called
by the Chairman or any member of the Committee. A majority of the Committee
shall constitute a quorum for the transaction of business.
     10.8 Expenses.
          Any expense incurred by the Plan Administrator or the Committee with
respect to employment of agents, attorneys or other persons shall be paid by the
Employer.

14



--------------------------------------------------------------------------------



 



SECTION 11 — CLAIM PROCEDURES
     11.1 Claim.
          A Participant, beneficiary or other person who believes that he or she
is being denied a benefit to which he or she is entitled (hereinafter referred
to as “Claimant”), or his or her duly authorized representative, may file a
written request for such benefit with the Plan Administrator, setting forth his
or her claim. The request must be addressed to:
Director of Benefits Administration
Patriot Coal Corporation Supplemental 401(k) Retirement Plan
12312 Olive Boulevard
St. Louis, Missouri 63141
     11.2 Claim Decision.
          Upon receipt of a claim, the Director of Benefits shall advise the
Claimant that a reply will be forthcoming within a reasonable period of time,
but ordinarily not later than 90 days, and shall, in fact, deliver such reply in
writing within such period. However, the Director of Benefits may extend the
reply period for an additional 90 days for reasonable cause. If the reply period
will be extended, the Director of Benefits shall advise the Claimant in writing
during the initial 90-day period indicating the special circumstances requiring
an extension and the date by which the Director of Benefits expects to render
the benefit determination. If the claim is denied in whole or in part, the
Director of Benefits will render a written opinion, using language calculated to
be understood by the Claimant, setting forth:
     (a) the specific reason or reasons for the denial;
     (b) the specific references to pertinent Plan provisions on which the
denial is based;
     (c) a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation why such material or such
information is necessary;
     (d) appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review; and
     (e) the time limits for requesting a review of the denial under
Section 11.3 hereof and for the actual review of the denial under Section 11.4
hereof.
     11.3 Request For Review.
          Within 60 days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Committee
review the Director of Benefits’ prior determination. Such request must be
addressed to:

15



--------------------------------------------------------------------------------



 



Committee
Patriot Coal Corporation Supplemental 401(k) Retirement Plan
12312 Olive Boulevard
St. Louis, Missouri 63141
          The Claimant or his or her duly authorized representative may submit
written comments, documents, records or other information relating to the denied
claim, which such information shall be considered in the review under this
subsection without regard to whether such information was submitted or
considered in the initial benefit determination. The Claimant or his or her duly
authorized representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon by the Director of Benefits in making its
initial claims decision, (ii) was submitted, considered or generated in the
course of the Director of Benefits making its initial claims decision, without
regard to whether such instrument was actually relied upon by the Director of
Benefits in making its decision or (iii) demonstrates compliance by the Director
of Benefits with its administrative processes and safeguards designed to ensure
and to verify that benefit claims determinations are made in accordance with
governing Plan documents and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated claimants. If the
Claimant does not request a review of the Director of Benefits’ determination by
the Committee within such 60-day period, he or she shall be barred and estopped
from challenging such determination.
     11.4 Review Of Decision.
          Within a reasonable period of time, ordinarily not later than 60 days,
after the Committee’s receipt of a request for review, it will review the
Director of Benefits’ determination. If special circumstances require that the
60-day time period be extended, the Committee will so notify the Claimant within
the initial 60-day period indicating the special circumstances requiring an
extension and the date by which the Committee expects to render its decision on
review, which shall be as soon as possible but not later than 120 days after
receipt of the request for review. In the event that the Committee extends the
determination period on review due to a Claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall not take into account the period beginning on the date on which
notification of extension is sent to the Claimant and ending on the date on
which notification of extension is sent to the Claimant and ending on the date
on which the Claimant responds to the request for additional information. The
Committee has discretionary authority to determine a Claimant’s eligibility for
benefits and to interpret the terms of the Plan. Benefits under the Plan will be
paid only if the Committee decides in its discretion that the Claimant is
entitled to such benefits. The decision of the Committee shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Employer and the
Claimant.
          If the Committee makes an adverse benefit determination on review, the
Committee will render a written opinion, using language calculated to be
understood by the Claimant, setting forth:
     (a) the specific reason or reasons for the denial;

16



--------------------------------------------------------------------------------



 



     (b) the specific references to pertinent Plan provisions on which the
denial is based;
     (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which (i) was relied upon by the Committee in making its
decision, (ii) was submitted, considered or generated in the course of the
Committee making its decision, without regard to whether such instrument was
actually relied upon by the Committee in making its decision or
(iii) demonstrates compliance by the Committee with its administrative processes
and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with governing Plan documents, and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and
     (d) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.

17



--------------------------------------------------------------------------------



 



SECTION 12 — AMENDMENT AND TERMINATION
     12.1 Amendment.
          The Company shall have the right, by a resolution adopted by action of
the Board or anyone to whom corporate authority to amend the Plan has been
delegated by the Board, at any time and from time to time to amend, in whole or
in part, any or all of the provisions of the Plan. No such amendment, however,
shall cause any reduction in the amount credited to any Participant’s account.
     12.2 Termination; Discontinuance Of Credits.
          The Company shall have the right at any time to terminate this Plan.
Upon termination, partial termination, or complete discontinuance of credits,
all Participants’ accounts (or, in the case of a partial termination, the
accounts of all affected Participants) shall become fully vested, and shall not
thereafter be subject to forfeiture.

18



--------------------------------------------------------------------------------



 



SECTION 13 — MISCELLANEOUS
     13.1 Participants’ Rights.
          Neither the establishment of the Plan hereby created, nor any
modification thereof, nor the creation of any fund or account, nor the payment
of any benefits, shall be construed as giving to any Participant or other person
any legal or equitable right against the Employer, any officer or Employee
thereof or the Board except as herein provided. Under no circumstances shall the
terms of employment of any Participant be modified or in any way affected
hereby.
     13.2 Spendthrift Clause.
          No benefit or beneficial interest provided under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, either voluntary or involuntary, and any attempt
to so alienate, anticipate, sell, transfer, assign, pledge, encumber or charge
the same shall be null and void. No such benefit or beneficial interest shall be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of any person to whom such benefits or funds are or may be payable.
          Notwithstanding the foregoing, if, at such time as the Participant or
his or her beneficiary becomes entitled to benefit payments hereunder, the
Participant has any debt, obligation or other liability representing an amount
owing to the Company or any other Employer, and if such debt, obligation or
other liability is due and owing at the time benefit payments are payable
hereunder, the Company may offset the amount owed it or the other Employer
against the amount of benefits otherwise payable hereunder.
     13.3 Delegation Of Authority By Employer.
          Whenever the Employer, under the terms of this Plan, is permitted or
required to do or perform any act, it shall be done and performed by any officer
duly authorized by the board of directors of the Employer.
     13.4 Distributions To Minors.
          In the event that any portion of the Plan becomes distributable to a
minor or other person under legal disability (as determined by the laws of the
jurisdiction in which he or she then resides), the Plan Administrator shall
direct that such distribution be made to the legal representative of such minor
or other person.
     13.5 Construction Of Plan.
          This Plan shall be construed according to the laws of the State of
Missouri, and all provisions of the Plan shall be administered according to the
laws of such state.
     13.6 Gender, Number And Headings.
          Whenever any words are used herein in the masculine gender, they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form, they shall be construed as

19



--------------------------------------------------------------------------------



 



though they were also used in the plural form in all cases where they would so
apply. Headings of Sections and Subsections are inserted for convenience of
reference, constitute no part of the Plan and are not to be considered in the
construction of the Plan.
     13.7 Separability Of Provisions.
          If any provision of this Plan shall be for any reason invalid or
unenforceable, the remaining provisions shall nevertheless be carried into
effect.
     13.8 Service Of Process.
          The General Counsel of the Company shall constitute the Plan’s agent
for service of process.
     13.9. Qualified Domestic Relations Order.
          Notwithstanding anything in the Plan to the contrary, benefits may be
distributed in accordance with the terms of an order that would constitute a
qualified domestic relations order, within the meaning of Section 414(p) of the
Code, with respect to the Basic Plan, as determined thereunder.
     13.10 No Trust.
          Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create, or be construed to create, a trust of any kind, or a
fiduciary relationship between the Company or the Employer and the Participants,
their beneficiaries hereunder or any other person.
          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by one of its duly authorized officers this 1st day of November, 2007.

            PATRIOT COAL CORPORATION
      By   /s/ Sara E. Wade         Senior Vice President – Human Resources     
     

20



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Appalachia Mine Services, LLC
Dodge Hill Mining Company, LLC
Eastern Associated Coal Corp.
Grand Eagle Mining, Inc.
Highland Mining Company
Ohio County Coal Company
Peabody Coal Company
Pine Ridge Coal Company
Rivers Edge Mining, Inc.

21